Bischoff, J.
Pending this action to ascertain the proper amount due, plaintiffs ask to have the defendants enjoined from cutting off the water supply to their premises, an apartment-house, for nonpayment of charges for the period beginning October 23, 1900, the plaintiffs insisting that such charges are excessive, as measured by a meter installed without authority.
The meter was installed in 1895, when the Xew York City Consolidation Act (Laws of 1882, chap. 410), provided as follows: “ § 352. The commissioner of public works is authorized, in his discretion, to cause water meters, the pattern and price of which shall be approved by the mayor, comptroller and chief engineer of the Croton aqueduct, to he placed in all stores, workshops, hotels, manufactories, public edifices, at wharves, ferry-houses, stables and in all places in which water is furnished for business consumption by the department of public works, except private dwellings, so that all water so furnished therein or thereat may be measured and known by the said department, and for the purpose of ascertaining the ratable portion which consumers of water should pay for the water therein or thereat received and used;” and authority for its maintenance, since the Greater New York Charter (Laws of 1897, chap. 378) took effect, January 1, 1898 (§ 1611), is sought in the following provision of such later law as amd.: “§ 475. The commissioner of water supply is authorized, in his discretion, to cause water meters, the pattern and price of which shall be approved by-the board of aldermen, to be placed in all stores, workshops, hotels, manufactories, office buildings, public edifices, at wharves, ferry-houses, stables, and in all *451places in which water is furnished for business consumption, and„ if authorized thereto by resolution or ordinance of the board of aldermen, in all apartment-houses, tenements, flat houses, and private dwellings, so that all water so furnished therein or thereat; may be measured and known by the said department, and for the purpose of ascertaining the ratable portion which consumers of water should pay for the water therein or thereat received and used.”
It is not contended, and it does not appear, that the authority of the commissioner of water supply has been extended as provided for in the later law, and hence, whether or not the plaintiffs are entitled to the relief demanded, must depend upon the commissioner’s authority as directly given.
As stated, all the unpaid charges for which the withdrawal of water supply is threatened have accrued since October 23, 1900,, subsequent to the time when the Greater New York charter provisions went into effect, and it is immaterial, therefore, to inquire whether an apartment-house is a “ private dwelling ” within the meaning of the law in force when the meter was installed, the later law having expressly exempted “ apartment-houses ” from the commissioner’s discretionary authority, and the question before the court having to do only with the maintenance of the meter during the period of such unpaid charges.
It appears that during such period, and up to January 1, 1903, the plaintiffs, under an agreement with the former owner of the apartment-house, supplied his adjoining private dwelling with water for heating and lighting purposes, pending the installation of a separate plant, and this, it is contended, involved a furnishing, by the department, of water to the apartment-house, for “ business consumption,” within the meaning of both the Consolidation Act and of the Greater New York charter, and so subjected the plaintiffs’ premises to the discretionary authority of the commissioner in the matter of the installation and maintenance of meters.
Differentiating “ business ” from “ trade ” merely, and according to the former its more comprehensive significance, I am, notwithstanding, unpersuaded that it was the intention of the Legislature to confer upon the commissioner of water supply authority to install and maintain meters, in his discretion, in premises other than such as are wholly or partly subjected to use in some regular *452calling or vocation. If it be deemed of advantage to meter premises conditioned as the plaintiffs’ were, at the time when the disputed charges were incurred, the needful authority, by resolution' of the board of aldermen, is provided for, and should be resorted to in every case in which such authority has not been directly conferred within the letter and spirit of the law as enacted. Upon no theory of strained or unreasonable interpretation should the commissioner of water supply be permitted to assume authority, the conferring of which is plainly reposed in an important body of the municipal government.
What was meant by the term “ business ” is, I think, obvious from the language, of the provisions of the Consolidation Act and charter, which immediately precedes it, and the case is one to which the rule noscitur a sociis (21 Am. & Eng. Encyc. of Law [2d ed.], 550), is singularly apposite. “ The commissioner, * * * is authorized, * * * to cause water meters, * * * to be placed in all stores, workshops, hotels, manufactories, office buildings, public edifices, at wharves, ferry-houses, stables and in all places in which water is furnished for business consumption.” It is to be noted that in each instance of the specified use of the premises in which water is furnished by the department some regular calling or vocation is mentioned, and the only reasonable inference therefrom is that by " all places in which water is furnished for business consumption ” a like use of the premises was in contemplation. It is certainly an unreasonable view that the Legislature had in mind at the time isolated instances of water supplied, even for some return, to an adjoining house, in a spirit of neighborly accommodation. Popularly, and, therefore, apparently a supply of water under such conditions is not to be regarded as “ business.”
Hill v. Thompson, 18 J. & S. 165, relied upon for the defendants, is not to the contrary, since the ratio decidendi of that case did not involve the meaning of the language here interpreted.
Motion granted, with ten dollars costs.